374 U.S. 107 (1963)
BENTLEY
v.
ALASKA.
No. 648, Misc.
Supreme Court of United States.
Decided June 10, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ALASKA.
Petitioner pro se.
George N. Hayes, Attorney General of Alaska, and John K. Brubaker, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Alaska for reconsideration in light of Brady v. Maryland, 373 U. S. 83, and Mooney v. Holohan, 294 U. S. 103.